17 N.Y.3d 891 (2011)
957 N.E.2d 1145
933 N.Y.S.2d 642
2011 NY Slip Op 87115
In the Matter of COUNTY OF ERIE, Respondent,
v.
CIVIL SERVICE EMPLOYEES ASSOCIATION, LOCAL 815, Appellant.
Motion No: 2011-836
Court of Appeals of New York.
Submitted August 1, 2011.
Decided October 20, 2011.
*892 Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise granted.